TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00446-CV


Michael David Hickey, Appellant

v.

Cruz Salazar, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
NO. 11-2234, HONORABLE WILLIAM HENRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellant Michael David Hickey has filed an agreed motion to dismiss his appeal,
requesting that this Court set aside a default judgment without regard to the merits and remand
the cause to the district court for the rendition of a take-nothing judgment in accordance with the
terms of the parties' settlement agreement.  We grant Hickey's motion, set aside the default judgment
without regard to the merits and remand the cause to the district court for rendition of judgment in
accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Reversed and Remanded on Agreed Motion
Filed:   August 17, 2012